Title: From Benjamin Franklin to William Hodgson, 17 July 1781
From: Franklin, Benjamin
To: Hodgson, William


Dear Sir
Passy, July 17. 1781
In my last of the 8th Inst. I mention’d my ordering a Remittance to be made to you of 110£ Sterling, which I hope you have receiv’d.
I am oblig’d to you for your Goodwill in the Hint you gave me by yours of the 8 May, concerning Money of Digges’s in the Hands of Bouffé & Co. here. The Attaching of it would have been an easy Way of recovering what He has wrong’d us of, if he had really such a Sum in their Hands & if they had been solvent; but it was probably a Lie, and they are long since Bankrupts.
We have lately a few more Prisoners brought in to Nantes, which I shall send by the first Cartel, and continue to do so till our Account is ballanc’d.— I have written to Congress, advising that as Englishmen taken by the French will not be accepted in England in Exchange for Americans, it may be well to set apart 500 of their English Prisoners, keep them on the same Allowance that is given to our People in England, and not exchange them there nor any where, but for those People; and I wish our Prisoners could be inform’d that it is probable this Step will be taken for their Relief.—
Be pleased to present my affectionate Respects to the Club, and my hearty Wishes for their Prosperity. I could wish too, but can hardly say I hope, that I may once more be happy in their Company. My Age & the obstinate Continuance of the War, cuts off that Hope: But I am ever, with great Esteem, Dear Sir,
Mr Hodgson
